Citation Nr: 0335039	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for status 
post ligament repair and meniscectomy, with collateral 
instability, chronic synovitis and degenerative arthritis, 
right knee, currently rated as 30 percent disabling.

2.  Extension of the temporary total evaluation for 
convalescence following the surgical procedure performed on 
the left ankle on August 30, 1999, beyond December 1, 1999.

3.  Entitlement to special monthly compensation based on aid 
and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In November 2000, the RO issued a rating decision 
which did the following: denied an increased rating in excess 
of 20 percent, effective December 1, 2001, for status post 
fracture of the left ankle with degenerative joint disease, 
status post arthroplasty, denied an extension of a temporary 
total evaluation for debridement of the left ankle done in 
August 1999, past December 1, 1999, but granted a temporary 
total evaluation based on convalescence from October 5, 2000, 
to December 1, 2001, for convalescence following surgery in 
October 2000.  In that decision, the RO also denied special 
monthly compensation based on aid and attendance and or 
housebound status.  In March 2001, the RO issued a rating 
decision denying an evaluation in excess of 30 percent for 
status post ligament repair and meniscectomy, with collateral 
instability and synovitis and degenerative arthritis, right 
knee.  The veteran timely disagreed with both of these rating 
decisions.  

At his personal hearing held in October 2001, the veteran 
clarified that he was appealing three issues, the rating of 
his right knee, special monthly compensation based on aid and 
attendance and or housebound status, and an extension of a 
convalescence rating for the left ankle procedure performed 
in August 1999.  A statement of the case (SOC) was issued in 
January 2002 addressing the issues of the temporary total 
evaluation extension beyond December 1999 for the August 1999 
left ankle surgery, special monthly compensation based on aid 
and attendance or housebound status, and evaluation of the 
right knee.  The veteran filed a timely substantive appeal 
with all three of these issues, which were listed in the SOC.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Additional RO action is required in this matter in order to 
clarify whether the record is complete and to fulfill the VA 
duties set forth in the VCAA.  In his substantive appeal, the 
veteran reiterates that he believes that there are additional 
records relevant to his claim that are not associated with 
his claims folder.  Specifically, he refers to records of 
treatment for the period of October 2000 to December 2000.  
The veteran basically argues that the temporary total rating 
for the left ankle debridement in August 1999 should have 
been extended to the next procedure in October 2000 because 
the symptoms were severe throughout that entire time period 
from August 1999 to October 2000.  Additionally, treatment 
records dated in February 2002 and associated with the claims 
folder following the issuance of the SOC show complaints of 
right knee pain and the scheduling of the veteran for right 
knee arthroscopy.  While the veteran sent in an authorization 
form in March 2002 showing that he provided all the 
information he had available, it is unclear whether all of 
the records identified by the veteran have been sought.  The 
RO should request additional records accordingly.  Finally, 
due to the time that has elapsed since the most recent VA 
examination, and the need for an evaluation related to aid 
and attendance/housebound status, the veteran should be 
afforded an additional evaluation.  

With regard to the duty to notify, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  Therefore, since this case is being remanded to 
cure a duty to assist defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Obtain all updated private and VA 
treatment records relevant to the veteran's 
claims on appeal that have not already been 
requested, including any unobtained treatment 
records related to the period from October 
2000 to December 2000.  

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to undergo 
examination for evaluation of his right knee 
and aid and attendance or housebound status.  
Ask the examiner to state in the report if 
the claims folder was reviewed.  All findings 
relevant to the claims should be recorded.  

3.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.

4.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remains 
adverse to the veteran, he should be 
furnished an SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 

Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




